DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                     RALPH L. NICHOLSON, JR.,

                                Appellant,

                                    v.

                      BARBARA A. NICHOLSON,
                            Appellee.

                              No. 4D18-732

                          [October 11, 2018]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach   County;     Karen     Miller,    Judge;     L.T.    Case     No.
502015DR004031XXXXNB.

  Craig A. Boudreau, West Palm Beach, for appellant.

  Chadwick M. Layton of Harvey, Waddell & Layton, Lake Worth, for
appellee.

PER CURIAM.

   Affirmed.

WARNER, MAY and FORST, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.